       Case 1:19-cv-03351-VEC-RWL Document 204 Filed 12/11/20 Page 1 of 2
                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
UNITED STATES DISTRICT COURT                                                DATE FILED: 12/11/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- X
                                                                     :
 AQUAVIT PHARMACEUTICALS, INC.,                                      :
                                                                     :
                                              Plaintiff,             : 19-CV-3351 (VEC)
                                                                     :
                            -against-                                :     ORDER
                                                                     :
 U-BIO MED, INC., GLOBAL MEDI PRODUCTS,                              :
 and NYUN SHI EUM aka NYON-SIK EUM,                                  :
                                                                     :
                                              Defendants.            :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on August 11, 2020, the Court found that Plaintiff was entitled to

compensatory sanctions and referred the determination of the exact amount of the sanctions to

Magistrate Judge Lehrburger for a report and recommendation, Dkts. 180, 181;

       WHEREAS on August 26, 2020, Plaintiff filed a Motion for an Order to Show Cause

why coercive sanctions should not be levied against Defendants, Dkt. 185;

       WHEREAS on August 26, 2020, the Court referred Plaintiff’s Motion for Coercive

Sanctions to Judge Lehrburger, to be addressed in the same report and recommendation as the

determination of compensatory sanctions, Dkt. 186; and

       WHEREAS on December 7, 2020, Judge Lehrburger set a briefing schedule on the

compensatory and coercive sanctions motions, with Plaintiff’s opening papers due by January

11, 2021, Defendants’ response in opposition due by February 1, 2021, and Plaintiff’s reply in

support due by February 8, 2021, Dkt. 203;

       IT IS HEREBY ORDERED that the motions for compensatory and coercive sanctions

will be resolved based on the briefing ordered by Judge Lehrburger.
    Case 1:19-cv-03351-VEC-RWL Document 204 Filed 12/11/20 Page 2 of 2




     The Clerk of Court is respectfully directed to close the open motion at docket entry 185.



SO ORDERED.
                                                    _____________________________
Date: December 11, 2020                                 VALERIE CAPRONI
      New York, New York                                United States District Judge




                                              2
